UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                    )
LARRY LYLE LASKO,                                   )
                                                    )
                             Plaintiff,             )
                                                    )
       v.                                           )      Civil Action No. 08-1850 (PLF)
                                                    )
UNITED STATES DEPARTMENT                            )
OF JUSTICE, et al.,                                 )
                                                    )
                             Defendants.            )
                                                    )


                                            ORDER

              For the reasons stated in the accompanying Opinion, it is hereby

              ORDERED that defendant’s motion for summary judgment [Dkt. #17] is

GRANTED; it is

              FURTHER ORDERED that the complaint as against Tioga County Sheriff’s

Department, Dan Eiklor, Patrick Hogan and John and Jane Does is DISMISSED; and it is

              FURTHER ORDERED that JUDGMENT shall be entered for defendant.

              This is a final appealable Order. See Fed. R. App. P. 4(a).

              SO ORDERED.



                                            /s/
                                            PAUL L. FRIEDMAN
                                            United States District Judge
DATE: February 17, 2010